department of the treasury internal_revenue_service washington d c ol q date 3p uniform issue list numbers 1-dollar_figure dollar_figure contact person contact number jt eo g2 legend b fl f2 dear sir or madam this is in reply to your letters dated date and date requesting rulings under sec_501 and sec_4941 of the internal_revenue_code b a national bank is a disqualified_person under sec_4946 of the code with respect to two private_foundations f1 and f2 f1 and f2 are nonprofit charitable corporations created and funded by b and its corporate predecessors that are exempt from federal_income_tax under sec_501 of the code and that are private_foundations under sec_509 of the code the activities and operations of f1 and f2 are controlled by directors and officers selected by b both f1 and f2 are principally grant-making foundations and both foundations have historically made community assistance grants as a substantial portion of their grant-making activities to date the grant approval process has not taken into account whether community reinvestment act cra credit could be received by b for a grant the cra legislation was enacted in the 1970’s as a result of a perception that banks were engaged in racially discriminatory business and mortgage lending practices although the federal reserve board and the comptroller of the currency hereafter bank regulatory authorities cannot legally compel banks to make loans or to assist in providing community assistance the practical effect of the cra legislation tends toward this result the bank regulatory authorities evaluate each federal bank under the cra standards as to whether it is a good corporate citizen having a sensitivity to the needs of the communities it serves the mechanism for this evaluation is a cra rating that is based on the aggregation of scores on three performance tests a lending test a service test and an investment test the lending test accounts for of the overall rating and involves an evaluation of a bank’s lending activities including geographic distribution of loans demographics of borrowers community development lending practices and the innovative or flexible lending practices that meet the credit needs of low- income and moderate-income individuals the service test accounts for of the overall rating and involves an evaluation of the bank’s activities through branches and other service facilities in the geographic area of its business and of the demographics of individual customers the final test is the one relevant to this request it is the investment test and accounts for of the overall cra rating under the investment test a bank’s investments are evaluated to determine whether they meet the needs of low-income and moderate-income individuals in the communities in which it engages in business the majority of such investments typically involve direct equity investments by a bank and not by an exempt foundation in low-income_housing corporations or partnerships stock investments in community credit unions and minority-owned financial institutions support of economic development corporations and equity investments in other community or small_business companies as a technical matter grants or contributions to exempt charities pursuing economic assistance programs made directly by the bank or indirectly through its controlled exempt foundations qualify as an investment for cra purposes the taxpayers represent that the bank regulatory authorities view grants from controlled foundations to charities pursuing community assistance programs as appropriate investments under the cra guidelines the bank regulatory authorities give a written rating eg outstanding satisfactory needs to improve or substantial noncompliance resulting from the aggregation of scores on the three tests banks receive a numerical score under the lending test of o through and from through on the other two tests banks do not know what their specific scores are with respect to each test and receive only the written overall cra rating the final rating is made in a closed review by the bank regulatory authorities the ratings are in large part subjective because many factors are involved in each test that cannot be measured mathematically further part of the test involves a comparison to programs of other similarly sized banks a bank will not be told what the bank regulatory authorities gave credit for under each of the tests a bank can only surmise the scores for each of the three tests b does not know for certain what the bank regulatory authorities will actually look at in future reviews and so b does not know for certain what grants from f1 or f2 will be taken into account for cra purposes nevertheless b has made a hypothetical review of past giving by f1 and f2 to evaluate the materiality of grants made in the past as an indication for the future b believes that grants from f1 and f2 could have constituted less than of total investments for purposes of the investment test since the investment test constitutes just of the overall rating b believes that grants from f1 and f2 could have accounted for of the overall rating in any given year and in any event less than of the overall rating in recent evaluation b received an outstanding rating under the cra b believes these percentages could fluctuate in future years but represents that the percentage of bank investments attributable to f1 and f2 grants will be in the range of to of total b investments for cra purposes this would represent between and of b’s overall cra rating b has made certain statements to the bank regulatory authorities and has publicized these statements to community groups that it intended to make loans and provide investments in areas of need in communities particularly where the needs relate to low-income and moderate-income individuals of such communities b indicated its intent to cause gifts and contributions of a specified sum principally for community assistance to be made over a certain period throughout regions of the united_states where b is engaged in business the program was developed to be consistent with the cra b represents that these statements of intent are not legally enforceable and are not subject_to administrative or judicial enforcement against b by the bank regulatory authorities b represents that no third party could enforce such expressions against b in part because the statements were not legally enforceable pledges with respect to any specific charity and any third party would lack standing in court to enforce such expressions b f1 and f2 ask for the following rulings grants for purposes of community assistance and for other areas of priority discussed above and the characterization of such grants as investments for cra purposes will not jeopardize the exempt status of either f1 or f2 as organizations organized and operated exclusively for purposes described in sec_501 of the code grants for purposes of community assistance and for other areas of priority discussed above and the characterization of such grants as an investment for cra purposes will not constitute an act of self-dealing under sec_4941 of the code between b and either f1 or f2 or by any foundation_manager of either foundation sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes sec_1 c -i d i of the income_tax regulations requires that an organization exempt from federal_income_tax under sec_501 of the code must serve public interests rather than any private interests sec_1 c -i c of the regulations provides that an organization is not operated exclusively for exempt purposes under sec_501 of the code if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_509 of the code describes a private_foundation that is subject_to the private_foundation provisions of chapter of the code including sec_4941 of the code sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_4946 of the code provides that a private foundation's substantia contributors and foundation managers are disqualified persons with respect to the private_foundation sec_4941 of the code lists various acts of self-dealing including any direct or indirect use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_53 d -2 f of the foundation and similar excise_taxes regulations provides that the transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation shall constitute an act of self-dealing if a private_foundation makes a grant or other payment that satisfies the legal_obligation of a disqualified_person such grant or payment will ordinarily constitute an act of seif-dealing sec_53 d -2 f of the regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a private_foundation of its income or assets will not by itself make such use an act of self-dealing under sec_4941 of the code further the public recognition which a person may receive arising from the charitable activities of a private_foundation to which such person is a substantial_contributor does not in itself result in an act of self-dealing since generally the benefit is incidental and tenuous we note that the term investments under the cra constitutes a category of expenditures that is considerably broader than those that would be consistent with sec_501 of the code a grant will not be considered consistent with sec_501 purposes merely because it otherwise is considered a cra investment for purposes of this ruling we are assuming that all grants made by f1 and f2 to other charities will be made for exclusively sec_501 purposes whether or not they may also be considered investments for purposes of the cra based upon this assumption no such grant should jeopardize the exemption of either f1 or f2 b has represented that certain statements it has made concerning b’s anticipated future expenditures_for community assistance do not give rise to legally enforceable obligations of b as such b argues that any resultant obligation of b falls outside the language of sec_53 d - f of the regulations that states that payments of a private_foundation that satisfy legal obligations of a disqualified_person constitute an act of self dealing based upon the legal representations that underlie it and specifically upon the representation that b has incurred no legal_obligation by virtue of these statements we accept this argument b the taxpayers represent that future grants by f1 and f2 will generally account for between and of b’s total rating under the cra as discussed above the rating system is toa certain extent blind f1 and f2 have no certain knowledge as to what extent their cra investments change or improve the rating by bank regulatory authorities because of the relatively low apparent impact of f1 and f2 grants on b’s rating and the lack of quantification in the published rating itself we believe that the benefit to b of grants of f1 and f2 that are characterized as cra investments will be no more than incidental or tenuous we believe this analysis to be particularly applicable to banks that have historically operated at the high end of the cra rating system where a principal result of a higher rating is increased or maintained public recognition based on these circumstances we conclude that the inclusion of the private foundations' grants and investments with those of b under the community reinvestment act does not constitute more than an incidental and tenuous benefit to b and does not constitute acts of self-dealing between b and either f1 or f2 accordingly we rule that grants for purposes of community assistance and for other areas of priority discussed above that are otherwise exclusively in furtherance of sec_501 purposes and the characterization of such grants as investments for cra purposes will not jeopardize the exempt status of either f1 or f2 as organizations organized and operated exclusively for exempt purposes described in sec_501 of the code grants for purposes of community assistance and for other areas of priority discussed above that are otherwise exclusively in furtherance of sec_501 purposes and the characterization of such grants as investments for cra purposes will not constitute acts of self- dealing between b and either f1 or f2 or by any foundation_manager of either foundation these rulings are based on the understanding that there will be no legally enforceable obligation of the bank under federal state or local law that will be satisfied in whole or in part by any foundation's grant or investment these rulings are also based on the understanding that all grants made by the foundations under the community reinvestment act will further their exempt purposes under sec_501 of the code because this ruling letter could help to resolve any questions you should keep it permanent records in your this ruling letter is directed only to the organizations that requested it sec_61 k of the code provides that it may not be used or cited as precedent sincerely terrell m berkovsky manager exempt_organizations technical group
